THE STATE OF SOUTH CAROLINA
               In The Supreme Court

   Coastal Federal Credit Union, Respondent,

   v.

   Angel Latoria Brown, Petitioner.

   Appellate Case No. 2016-002124



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



              Appeal from Charleston County
         R. Markley Dennis, Jr., Circuit Court Judge


                    Opinion No. 27799
         Heard April 19, 2018 – Filed May 16, 2018


   CERTIORARI DISMISSED AS IMPROVIDENTLY
                 GRANTED


   Matthew M. Billingsley and J. Edwin McDonnell, both
   of South Carolina Legal Services, of North Charleston,
   for Petitioner.

   David P. Nanney, Jr., and Sarah Dalonzo-Baker, both of
   Kirschbaum Nanney Keenan & Griffin, PA, of Raleigh,
   for Respondent.
PER CURIAM: We granted a writ of certiorari to review the court of appeals'
decision in Coastal Federal Credit Union v. Brown, 417 S.C. 544, 790 S.E.2d 417
(Ct. App. 2016). After careful consideration of the Appendix and briefs, the writ
of certiorari is


DISMISSED AS IMPROVIDENTLY GRANTED

BEATTY, C.J., KITTREDGE, HEARN, FEW and JAMES, JJ., concur.